Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-3
                                 34-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page11ofof22



                                                                   THE ELEVENTH JUDICIAL CIRCUIT
                                                                   MIAMI-DADE COUNTY, FLORIDA

                                                                   CASE NO. 20-1
                                                                   (Court Administration)

                                                                    ADMINISTRATIVE ORDER
                                                                    NO. 20-03

   IN RE: COVID-19 EMERGENCY PROCEDURES;
   CANCELLATION OF ALL NON-EMERGENCY
   PROCEEDINGS, EXCEPT MISSION CRITICAL
   COURT MATTERS, FROM MARCH 17-27, 2020
   IN THE ELEVENTH JUDICIAL CIRCUIT OF
   FLORIDA
   ______________________________________/

              WHEREAS, Supreme Court Administrative Order No. AOSC20-13 sets forth COVID-
   19 Emergency Procedures in the Florida State Courts.
              WHEREAS, pursuant to Administrative Order No. 20-02 and No. 20-02 A1, entered on
   March 16, 2020, emergency procedures for temporary closure of Court facilities to the public
   were established to mitigate the transmission of COVID-19, and the Eleventh Judicial Circuit
   Court implemented its Continuity of Operations Plan.
              WHEREAS, due to the public health emergency, it is necessary to set forth additional
   procedures regarding all non-emergency proceedings and mission critical court matters.
              NOW, THEREFORE, pursuant to the authority vested in me as Chief Judge of the
   Eleventh Judicial Circuit of Florida, pursuant to Rule 2.215, Florida Rules of Judicial
   Administration, it is hereby ORDERED:
              1. All non-emergency court proceedings, including, but not limited to, special set
                  hearings, trials1, and all calendars, including, but not limited to, motions, pretrial
                  motions, foreclosures, uncontested divorces and case management conferences, will
                  be cancelled during the time period from March 17 through March 27, 2020, except
                  for mission critical matters.
              2. Mission critical court matters include:
                       •   First Appearances (Bond hearings);


   1
       Except those trials authorized by Administrative Order No. 20-02 A1, Eleventh Judicial Circuit Court.

                                                                                                       Exhibit C
Case
 Case1:19-cv-20686-KMW
      1:19-cv-25277-BB Document
                        Document12-3
                                 34-3 Entered
                                       Enteredon
                                               onFLSD
                                                  FLSDDocket
                                                       Docket03/25/2020
                                                              03/24/2020 Page
                                                                          Page22ofof22



                  •   Arraignment hearings for in-custody defendants. However, defendant’s
                      presence is not needed. If there is a written plea, the case will be set for trial.
                      If there is no written plea, the arraignment hearing will be reset;
                  •   Baker Act and Marchman Act (Substance Abuse) hearings;
                  •   Juvenile Shelter and Detention hearings;
                  •   Filing of Emergency Petitions for Temporary Injunctions (domestic violence,
                      dating, stalking, repeat and sexual violence and risk protection orders). All
                      final hearings pursuant to these injunctions will be cancelled and reset. All
                      temporary injunctions will be extended and remain in full force and effect
                      until the next hearing date;
                  •   Emergency proceedings set by the presiding judge. Emergency proceedings
                      will be conducted remotely wherever possible as directed by the individual
                      judge.
           3. In light of the public health emergency and the doctrine of impossibility, all time
              limits set by judicial order and/or authorized by rule and statute applicable to civil
              (inclusive of circuit and county), family, domestic violence, probate, small claims,
              and appellate proceedings are suspended from the close of business day Friday,
              March 13, 2020 until the close of business day on Monday March 30, 2020.
   DONE AND ORDERED in Chambers in Miami-Dade County, Florida, this 17th day of March
   2020.


                                         BERTILA SOTO, CHIEF JUDGE
                                         ELEVENTH JUDICIAL CIRCUIT OF FLORIDA




                                                 2
